Title: To John Adams from Thomas Tillinghast, 3 July 1798
From: Tillinghast, Thomas
To: Adams, John



Sir
July 3 1798

Permit me to Recommend to your Consideration George Thomas Esquire as a Candidate Sutable to be appointed Commissioner for the District of Washington & Kent in Rhode Island his Situation as being Central in the District and very much so as Respects the State added to knowledge obtained of the Value of Property in different parts of the State from his having frequently traversed it on Publick Business adds very much to his other qualifications to fill that office. Mr. Thomas is Possessed of good Capacity and Integrity, has fill’d Several Publick offices in the State, the duties of which he has discharged to general Satisfaction, was one of the Committee for Reviseing the Laws of the State, and I am Authorised to add his Nomination meets the Approbation of Mr Greene our Senator who lives in the Same district, and of the Governor of the state, who Contemplates, writeing in his favour when he Shall be Informed of the Act having Passed, and that he will Accept if appointed.
Your Exelency’s Obedt. Sert.

T: Tillinghast